 FOOD & COMMERCIAL WORKERS LOCAL 1996 (VISITING NURSE HEALTH SYSTEM) 421United Food and Commercial Workers, Local No. 1996 and Visiting Nurse Health System, Inc.  Case 10ŒCCŒ1335 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND WALSH This case presents the question whether a union vio-lates Section 8(b)(4)(ii)(B) of the National Labor Rela-tions Act by engaging in secondary boycott activities where an object of the union™s actions is to enforce its National Labor Relations Board certification as the col-lective-bargaining representative of employees of the primary employer.1 For the reasons that follow, we find that the Respondent Union did not violate Section 8(b)(4)(ii)(B) of the Act by threatening to picket, picket-ing, and leafleting the United Way of Metropolitan At-lanta, a neutral, because an object of those actions was to enforce the Union™s certification by the Board as the ex-clusive collective-bargaining representative of a unit of the Employer VNHS™s employees. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION Respondent United Food and Commercial Workers, Local No. 1996 is a labor organization within the mean-ing of Section 2(5) of the Act. VNHS, formerly known as Visiting Nurses Associa-tion of Metropolitan Atlanta, Inc., a Georgia nonprofit corporation with a principal office and place of business in Atlanta, Georgia, is engaged in the business of provid-ing nursing and related services to patients in their homes. During the 12-month period ending March 14, 1997, a representative period, VNHS received revenues in excess of $100,000 in conducting the operations de-scribed above, and received revenues in excess of $100,000 directly from Medicaid and Medicare. At all material times, VNHS has been a person and an em-ployer engaged in commerce and in an industry affecting commerce within the meaning of Section 2(1), (2), (6), and (7) and Section 8(b)(4) of the Act, and a health care institution within the meaning of Section 2(14) of the Act.                                                            1 Pursuant to a charge filed on March 6, 1997, against United Food and Commercial Workers Union, Local No. 1996 (the Respondent), the General Counsel of the National Labor Relations Board issued a com-plaint and notice of hearing on March 14, 1997. On March 31, 1997, the General Counsel, the Charging Party Visit-ing Nurse Health System, Inc. (VNHS), and the Respondent filed a motion to transfer case and continue proceeding before the National Labor Relations Board and a Stipulation of Facts entered into by the parties. The parties agreed that the Stipulation with attached exhibits including the charge, complaint and notice of hearing, and the Respon-dent's answer constitute the entire record in this case, and that no oral testimony is necessary or desired by any of the parties. The parties waived a hearing before an administrative law judge, the making of findings of fact and conclusions of law by an administrative law judge, and the issuance of an administrative law judge's decision; and indi-cated a desire to submit this case directly to the Board for findings of fact, conclusions of law, and the issuance of a Decision and Order. On June 4, 1997, the Board issued an order approving the stipula-tion, granting the motion, and transferring the proceeding to the Board. Thereafter, the General Counsel and the Respondent filed briefs. United Way of Metropolitan Atlanta, a nonprofit Georgia corporation with an office and place of business in Atlanta, Georgia, is engaged in the solicitation, collec-tion, and distribution of funds for benevolent, charitable, or patriotic purposes. During the 12-month period ending March 14, 1997, a representative period, United Way received in excess of $250,000 in revenues, received in excess of $100,000 in donations from sources outside the State of Georgia, and allocated funding in excess of $100,000 directly to agencies outside the State of Geor-gia. The Coca-Cola Company, Inc., a Georgia corporation with an office and place of business in Atlanta, Georgia, is engaged in the manufacture and nonretail sale and dis-tribution of soft drinks and related products. During the 12-month period ending March 14, 1997, a representa-tive period, Coca-Cola sold and shipped, from its At-lanta, Georgia facility, products, goods and materials valued in excess of $50,000 directly to points outside the State of Georgia. BellSouth Telecommunications, Inc., a Georgia corpo-ration with an office and place of business in Atlanta, Georgia, is engaged in the furnishing of telephone and related communication services. During the 12-month period ending March 14, 1997, a representative period, BellSouth has derived gross revenue in excess of $100,000, and has performed services valued in excess of $5000 in States other than the State of Georgia. At all material times, United Way, Coca-Cola, and BellSouth have been persons and employers engaged in commerce and in an industry affecting commerce within the meaning of Section 2(1), (2), (6), and (7) and Section 8(b)(4) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. Stipulated Facts On July 18, 1994, the Board issued a Decision and Certification of Representative certifying United Food and Commercial Workers, Local 1063 (Local 1063) as the exclusive collective-bargaining representative of a 336 NLRB No. 35  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 422unit of nurses employed by VNHS.
2 On May 10, 1995, 
the Board issued an unpublished Decision in Case 10
ŒACŒ49 amending Local 1063™s certification to reflect the 
name of its successor organization, the Respondent. 
At all times material, VNHS has refused to recognize 
and bargain with the Respondent as the certified repre-
sentative of its employees in the unit described above. 
On December 8, 1995, the Bo
ard issued a Decision and 
Order finding that VNHS™s refusal to recognize and bar-

gain with the Respondent violated Section 8(a)(5) and 
(1).
3  On or about February 12, 1997,
4 the Respondent sent a 
letter to the United Way advising it of VNHS™s refusal to 
recognize or bargain with th
e Respondent, and that the 
Respondent was the certified ba
rgaining representative of 
VNHS employees. The letter stated that the United Way 

annually provides ﬁmillions of dollarsﬂ in financial sup-
port to VNHS, and noted that the Respondent and its 

members were strong supporters of the United Way. In 
addition, the letter stated that,  
 unless you can provide assurance by next Monday that 

no funds or other assistance will be provided by United 
Way to [VNHS] until [VNHS] complies with its obli-
gations to recognize and bargain with Local 1996, Lo-
cal 1996 will begin picketing your offices next Monday 
at 10:00 AM. The picket signs will read, ﬁTo the Pub-
lic. United Way is Unfair. Its money supports [VNHS], 
a convicted labor law violator. Please stop your contri-
butions until United Way stops its support of [VNHS].ﬂ 
The picketing will cease at such time as United Way 
makes the assurances requested in this letter, or 
[VNHS] complies with its obligations under LMRA, 
whichever occurs sooner. 
 On February 14, VNHS replied to the Respondent™s 
letter to the United Way by stating that the United Way 
funds received by VNHS were used solely ﬁto provide 
charitable home health care to poor patients who would 
                                                          
 2 Visiting Nurses Assn. of Metropolitan Atlanta, 
314 NLRB 404 
(1994). The unit is: 
All regular full-time and regular part-time Staff Nurses employed by 
the Employer, excluding all Special Services Nurses, Nurse Practitio-
ner of Employee Health Clinic, Community Liaison Nurse, Commu-
nity Care Coordinator, Weekend Nu
rse, Enterostomal
 Therapy Nurse, 
AIDS Health Services Coordinator,
 Data Processing Liaison, Utiliza-
tion Review/Education Specialist, Fr
iendship Center Nurse, Utiliza-
tion Review Nurse, Nurse Trainer, Pediatric Nurses, Infusion Team 
Nurses, Hospice Nurses, PRNs, and Supervisors as defined in the Act.   
3 Visiting Nurses Assn. of Metropolitan Atlanta,
 319 NLRB 899 
(1995), enfd.
 sub nom. 
Visiting Nurse Health System, v. NLRB,
 108 F.3d 1358 (11th Cir. 1997), rehearing and suggestion for rehearing en 

banc denied 118 F.3d 1581 (11th Cir. 1997). 
4 Unless otherwise noted, all dates are in 1997. 
otherwise have to do without that needed care.ﬂ Accord-
ingly, VNHS asserted that the Respondent™s threatened 
action, if successful, would reduce the amount of indi-
gent care provided by VNHS and, because there would 
then be a need for fewer VNHS employees to provide 
that care, ﬁcould result in the layoff of a number of the 
individuals you seek to repr
esent.ﬂ VNHS also asserted that the Respondent™s planned actions would be illegal. 
After noting that the election 
took place in 1992, that it 
had refused to bargain with the Respondent for what it 
believed were ﬁvalid legal reasons,ﬂ and that the matter 
was at that time pending before the United States Court 
of Appeals for the Eleventh Circuit, VNHS urged the 
Respondent to await th
e court™s decision. 
From March 4 to 11, between the hours of 11 a.m. and 
2 p.m. local time, the Respondent engaged in picketing 
and handbilling on the public sidewalk at the public en-
trance to the United Way™s Atlanta, Georgia offices. Ap-
proximately five agents of the Respondent participated in 
each session, two of whom 
would engage in picketing 
while between two and three other agents of the Respon-

dent would distribute handbills. The picket signs stated: 
 TO THE PUBLIC. 
UNITED WAY IS 
 UNFAIR 
MONEY SUPPORTS 
 A CONVICTED 
 LABOR LAW 
 VIOLATOR 
 The handbills distributed by the Respondent™s agents 

read as follows: 
 To the Public: 
United Way is Unfair.
 It™s [sic] money supports Visiting Nurses 
Health System (A Convicted Labor Law Violator) 
Please Stop Your Contributions 
until United Way discontinues it™s [sic] 
support of VNHC. 
 (Emphasis in original). The handbills also included the Re-

spondent™s name, address, and telephone number. 
At all times material, Coca-Cola and Bell South have 
made charitable contributions to United Way. The Re-
spondent admits that it did not have a labor dispute with 
the United Way at any time material to this case. 
On March 31, the United Stat
es Court of Appeals for 
the Eleventh Circuit enforced
 the Board™s Decision and 

Order finding that VNHS had violated Section 8(a)(5) 
 FOOD & COMMERCIAL WORKERS LOCAL 1996 423and (1) of the Act by refusing to bargain with the Re-
spondent Union.
5 C. Analysis and Conclusions 
This case requires the Board to address a question of 
first impression: whether Section 8(b)(4)(B) prohibits a 
union from engaging in picketing of one employer in 
order to pressure another employer to recognize and bar-
gain with the union as the certified representative of that 
employer™s employees. As discussed more fully below, 
dicta in Teamsters Local 87 
(DiGiorgio Wine Co.
)6 sug-gests that secondary picketing would be lawful under 
these circumstances.  We consider the issue anew, how-
ever.   Accordingly, we must 
consider the text of the Act 
in light of established canons of statutory construction.  

We also must take into account the extensive guidance 
provided by the Supreme Court in its decisions constru-
ing Section 8(b)(4)(B), the so-called secondary boycott 
provision of the Act.  For th
e reasons stated below, we have concluded that Section 8(b)(4)(B) does not pro-
scribe secondary activity by a union for the purpose of 
enforcing its certification by 
the Board as the exclusive 
collective-bargaining represen
tative of the primary em-
ployer™s employees. Our conclusion is consistent with 
the legislative history of Section 8(b)(4)(B), which re-
flects a clear intent on the part of Congress to authorize 
secondary activity for the pu
rpose of certification en-
forcement. 
1. Statutory language and background    
 Section 8(b)(4)(ii)(B) provides that it shall be an un-
fair labor practice for a labor organization: 
 to threaten, coerce, or restrain any person engaged in 
commerce or in an industry affecting commerce, where 
. . . an object thereof isŠ 
. . . . 
(B) forcing or requiring any person to cease us-
ing, selling, handling, transporting, or otherwise 
dealing in the products of any other producer, proc-
essor or manufacturer, or to cease doing business 
with any other person, or forcing or requiring any 
other employer to recognize or bargain with a labor 
organization as the representative of his employees 
unless such labor organization has been certified as 
the representative of such employees under the pro-
visions of section 9 [of the Act]: 
Provided, that noth-
ing contained in this clause (B) shall be construed to 
                                                          
                                                           
5 Visiting Nurse Health System v. NLRB,
 above. 
6 87 NLRB 720, 722, 748
Œ749 (1949), affd. on other grounds 191 
F.2d 642 (D.C. Cir. 1951), cert. denied 342 U.S. 869 (1951). 
make unlawful, where not otherwise unlawful, any 
primary strike or primary picketing. 
 Section 8(b)(4)(B), as set forth above, is ultimately derived 

from Section 8(b)(4)(A) and (B) of the Taft-Hartley Act of 
1947 (which later was amended by the Landrum-Griffin Act 
of 1959, discussed in turn).
7 Taft-Hartley Section 8(b)(4), in 
pertinent part, stated that it was an unfair labor practice for a 
labor organization to:  
 engage in, or to induce or encourage the employees of 

any employer to engage in, 
a strike or a concerted re-
fusal in the course of their employment to use, manu-

facture, process, transport, or otherwise handle or work 
on any goods, articles, materials, or commodities or to 
perform any services, where an object thereof isŠ 
(A) forcing or requiring any employer or self-
employed person to join any labor or employer or-
ganization or any employer or other person to cease 
using, selling, handling, transporting, or otherwise 
dealing in the products of any other producer, proc-

essor, or manufacturer, or to cease doing business 
with any other person; [or] 
(B) forcing or requiring any other employer to 
recognize or bargain with a labor organization as the 

representative of his employees unless such labor 
organization has been certified as the representative 
of such employees under the provisions of section 9 
[of the Act].
8  Congress enacted the Taft-Hartley amendments to ad-
dress certain union practices. Section 8(b)(4) was ﬁdi-
rected toward what is known
 as the secondary boycott 
whose ‚sanctions bear, not upon the employer who alone 

is a party to the dispute, but upon some third party who 
has no concern in it.™ﬂ9 The legislative history of the 
Taft-Hartley amendments show
s that Section 8(b)(4)(A) 
was intended to reach  
 strikes or boycotts, or attempts to induce or encourage 
such action, [which] are made violations of the act if 
the purpose is to force an employer or other person to 
cease using, selling, handling, transporting, or other-
wise dealing in the products of another, or to cease do-

ing business with any other person. Thus, it would not 
be lawful for a union to . . . boycott employer A be-
cause employer A either uses or otherwise deals in the 
 7 P.L. 80
Œ101, 61 Stat. 136 (June 23, 1947), Sec. 101. 
8 Id. 
9 Electrical Workers Local 761 v. NLRB,
 366 U.S. 667, 672 (1961) 
(quoting 
Electrical Workers v. NLRB,
 181 F.2d 34, 37 (2d. Cir. 1950)). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 424goods of or does business with employer B (with 
whom the union has a dispute).
10  Section 8(b)(4)(B), by contrast, was 
intended to reach strikes and boycotts conducted with a 
purpose of forcing another employer to recognize or 
bargain with a labor organization that has not been cer-
tified as the exclusive representative. It is to be ob-
served that the primary strike for recognition (without a 
Board certification) is not proscribed. Moreover, strikes 
and boycotts for recognition are not made illegal if the 
union has been certified as the exclusive representa-
tive.
11  The Board first considered the interplay of Taft-
Hartley Section 8(b)(4)(A) and (B) in 
Teamsters Local 
87 (DiGiorgio Wine Co.)
, decided in 1949
.12  In consid-
ering whether unions had engaged in unlawful secondary 
boycotts, the trial examiner (as administrative law judges 
were called at the time) stated that  
although Congress intended to protect the business of a 
disinterested secondary employer from a boycott, Con-
gress did not care to protect the secondary employer™s 
business when he dealt with a primary employer who 
refused to recognize or bargain with the certified repre-
sentative of his employees. . . . Subsection (B) [of Sec-
tion 8(b)(4)] clearly sets forth an area of immunity for 

boycotts for recognition and bargaining. If the labor or-
ganization seeking recognition follows the peaceful 
machinery of the Act and achieves a certification, and 
if the employer nevertheless declines to recognize or 
bargain with it, that labor organization and all others 
acting on its behalf may lawfully engage in secondary 
boycotts which have as their purpose to force the pri-
mary employer to bargain pursuant to the certifica-
tion.13  Because the unions urging this exemption had not been 
certified by the Board, however, the Board found that this 
                                                          
                                                           
10 S. Rept. No. 105 on S. 1126 at 22, I Leg. History of the LMRA 
428 (1948).  
11 Id. This statement was repeated
 in the Conference Committee Re-
port on the legislation that was subsequently enacted as the Taft-
Hartley Act. See House Conf. Rept. No. 510 on H.R. 3020 at 42, I Leg. 
History of the LMRA 547 (1948). 
Senator Taft, the chief Senate sponsor 
of this legislation, stated that 
Sec. 8(b)(4)(B) makes it an unfair labor practice ﬁfor any union to 
engage in an indirect organizational st
rike. That is to say, the teamsters 
cannot go to a store and say, ‚unless you sign up with the clerks™ union, 
we are going to boycott your store,™ unless the clerks™ union has been 
certified as a bargaining agent by the National Labor Relations Board.ﬂ 
93 Cong. Rec. 3954 (1947), I Leg. History of the LMRA 1012 (1948). 
12 Supra, 87 NLRB 720. 
13 Id. at 748
Œ749. 
exemption was not available to them.
14 This view of the 
import of Section 8(b)(4)(B) 
was repeated by trial examin-
ers in subsequent Board decisions, but those views were not 
passed on by the Board when it ultimately decided the 
cases.
15 Scholarly commentary at the time took the same 
view.
16 As stated, Section 8(b)(4) was amended by the 1959 
Landrum-Griffin Act,
17 which among other things com-
bined Taft-Hartley Section 8(b)(4)(A) and (B) into a new 

Section 8(b)(4)(B), the form in which it remains today. 
There is no indication, however, that Congress intended 
to change the scope of these two provisions by combin-
ing them into a single provision. Rather, the Landrum-
Griffin amendments to Secti
on 8(b)(4) were designed to 
close certain loopholes in the application of Taft-Hartley 
Section 8(b)(4)(A), which had been exposed in Board 
and court decisions.
18 These included broadening the 
reach of Section 8(b)(4) to 
include those ﬁpersonsﬂ who 
were not statutory employers and/or employees, and to 
 14 Id. at 722, 729. 
15 See Sailors Union (Moore Dry Dock), 
92 NLRB 547, 568Œ569  
(1950): 
Section 8(b)(4)(A), if it is to be read correctly, is not to be read alone, 
but as specifically qualified by Section 8(b)(4)(B). Unless that is done 
subsection (A) would destroy subs
ection (B) and render it meaning-
less in any proceeding in which, as 
here, the complaint confines itself 
to an alleged 8(b)(4)(A) violation. It would also fly in the teeth of the 
clear congressional intent, reflected not only by the legislative history, 
but by the physical structure of Section 8(b)(4) and the relationship, 

physical and logical between subsections (A) and (B) thereof. Con-
struing subsection (B) as a qualif
ication on subsection (A) means in 
practical effect that where the object is recognition by another em-
ployer, the validity of boycott action is to be tested by the provisions 
of subsection (B) rather than (A),
 even where (A) alone is expressly 
alleged to have been violated. The difference is an important one, be-

cause under 8(b)(4)(B)
, unlike 8(b)(4)(A), secondary boycott activities 
are not illegal under all circumstances, but are expressly permitted 
where the labor organization on whose 
behalf they are conducted is a 
certified representative.  
The Board did not pass on this discussion in the absence of excep-
tions and in light of its holding, on
 other grounds, that the disputed 
picketing was lawful. Id. at 552 fn. 17.  Accord: 
Teamsters Local 554 
(McAllister Transfer, Inc.), 
110 NLRB 1769, 1782, 1805 (1954) (dicta). 
16 See Dennis, The Boycott Under the Taft-Hartley Act,
 3 N.Y.U. 
Ann. Conference on Labor 367, 429 (1950) (ﬁSection 8(b)(4)(B) would 
also seem to have the effect by negative implication of creating an 
exception to Section 8(b)(4)(A) so as to protect conduct otherwise 
forbidden if an objective of the pressure on the secondary employer is 
to force the primary employer to live up to his obligation under the Act 
to recognize and bargain with a certified union.ﬂ); 
Developments in the 
LawŠTaft-Hartley Act,
 64 Harv. L. Rev. 781, 804 fn. 183 (1951) (ﬁal-
though a sympathy strike on behalf of certified union appears to come 

within the broad language of § 8(
b)(4)(A), it should nevertheless be 
allowedﬂ because §8(b)(4)(B) indicat
es that the Act was not intended 
ﬁto forbid secondary sympathy strikes to force a primary employer to 
bargain with a certified union.ﬂ). 
17 P.L. 86
Œ257, 73 Stat. 542
Œ543 (Sept. 14, 1959). 
18 NLRB v. Servette,
 377 U.S. 46, 51
Œ54 (1964).  
 FOOD & COMMERCIAL WORKERS LOCAL 1996 425encompass inducements to st
rike or withhold services 
directed at only one individual. However, ﬁthese changes 
did not expand the type of conduct which §8(b)(4)(A) 
condemned, that is, union pr
essures calculated to induce 
the employees of a secondary employer to withhold their 
services in order to force th
eir employer to cease dealing 
with the primary employer.ﬂ
19  As discussed below, 
Congress did overturn one asp
ect of the Board™s decision 
in 
DiGiorgio
, supra.  But there is no indication that Con-
gress sought to overturn the interpretation of Taft-
Hartley Section 8(b)(4)(B), 
as providing an exemption 
for secondary recognitional activity by a certified union, 

set forth in 
DiGiorgio
 and its progeny.  
2. Applicable Supr
eme Court precedent 
Our consideration of the issue presented in this case 
must, of course, be guided by the decisions of the Su-
preme Court addressing the scope and meaning of Sec-
tion 8(b)(4). As the Court observed in 
Railroad Train-
men v. Jacksonville Terminal Co.
20  The 1947 Taft-Hartley amendments and the 1959 

Landrum-Griffin Amendments explicitly narrowed the 
scope of protected employee conduct under the Na-
tional Labor Relations Act; §§ 8(b)(4) and 8(e) of the 
Act proscribed a variety of secondary activities. But 
Congress enacted ﬁno . . . sweeping prohibitionﬂ of 
secondary conduct. And despite their relative precision 

of language, the experience under these amendments 
demonstrates thatŠas at common lawŠbright lines 
cannot be drawn between ﬁlegitimate primary activityﬂ 
and banned ﬁsecondary activity.ﬂ
21  In Denver Building Trades,
22 the Court stated that Sec-tion 8(b)(4) embodied ﬁthe dual congressional objectives 

of preserving the right of labor organizations to bring 
pressure to bear on offending employers in primary labor 
disputes and of shielding unoffending employers and 
others from pressures in controversies not their own.ﬂ 
Accordingly, ﬁprimary activit
y is protected even though 
it may seriously affect neutral third parties.ﬂ
23  The Court has also stressed that Section 8(b)(4) does 
not prohibit all forms of secondary conduct:  
 Whatever may have been said in Congress preceding 

the passage of the Taft-Hartley Act concerning the evil 
of all forms of ﬁsecondary boycottsﬂ and the desirabil-
ity of outlawing them, it is clear that no such sweeping 
                                                          
                                                           
19 Id. 
20 394 U.S. 369 (1969), 
21 Id. (internal quotations and citations omitted). 
22 341 U.S. 675, 692 (1951). 
23 NLRB v. Operating Engineers Local 825, 
400 U.S. 297, 303 
(1971). 
prohibition was in fact enacted in [Taft-Hartley] § 
8(b)(4)(A). The section does not speak generally of 
secondary boycotts. It describes and condemns specific 
union conduct directed to specific objectives. . . . 
[M]uch that might argumentatively be found to fall 
within the broad and somewhat vague concept of sec-
ondary boycott is not in terms prohibited. 
. . . . 
From these considerations of what is not prohib-
ited by the statute, the true scope and limits of the 
legislative purpose emerge. The primary employer, 
with whom the union is principally at odds, has no 
absolute assurance that he will be free from the con-
sequences of a secondary boycott. Nor have other 
employers or persons who deal with either the pri-

mary employer or the secondary employer and who 
may be injuriously affected by the restrictions on 
commerce that flow from secondary boycotts. Nor 
has the general public.
24  Here, we conclude that Congress clearly did not intend to 
prohibit the conduct at issue in this case.  Indeed, it ex-
pressly permitted that conduct, despite the other prohibitions 
in the Act™s relevant provisions. 
3. The plain meaning of Section 8(b)(4)(B) 
In interpreting the Act, it is well settled that basic prin-
ciples of statutory construction apply: ﬁ[I]f a statute™s 

meaning is plain, the Board and reviewing courts ‚must 
give effect to the unambiguously expressed intent of 
Congress.™ﬂ
25 Section 8(b)(4)(B) prohibits secondary 
activity having the following objects: 
 forcing or requiring any person to cease using, selling, 
handling, transporting, or otherwise dealing in the 
products of any other producer, processor or manufac-
turer, or to cease doing business with any other person, 
or forcing or requiring any other employer to recog-
 24 Carpenters Local 1976 v. NLRB,
 357 U.S. 93, 98Œ100 (1958). The 
precise holding in this case, allowing unions to employ ﬁhot cargoﬂ 
agreements to pressure neutral employers not to handle nonunion 
goods, was legislatively overruled in the Landrum-Griffin Act. How-
ever, the Supreme Court has subsequently cited this case with approval 
for its discussion of the general pr
inciples, set forth above, concerning 
the scope of Sec. 8(b)(4).  See 
Railroad Trainmen v. Jacksonville Ter-minal Co.,
 supra, 394 U.S. at 387Œ388.  
25 Holly Farms Corp. v. NLRB,
 517 U.S. 392, 398 (1996) (quoting 
Chevron USA, Inc. v. Natural Resources Defense Council,
 467 U.S. 
837, 843 (1984). Accord: 
Connecticut National Bank v. Germain,
 503 U.S. 249, 253Œ554 (1992).  (ﬁIn interpreting a statute a court should 
always turn first to one, cardinal ca
non before all others. We have said 
time and again that the courts must presume that a legislature says in a 
statute what it means and means in a 
statute what it says there. When 
the words of a statute are unambiguous, then, this first canon is also the 
last; judicial inquiry is complete.ﬂ
) (Citations and internal quotations 
omitted.)   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 426nize or bargain with a labor organization as the rep-
resentative of his employees unless such labor or-
ganization has been certified as the representative of 
such employees under the provisions of section 9 [of 
the Act].  
 By its express terms, Section 8(b)(4)(B) addresses two dis-

tinct forms of secondary activity: (1) forcing or requiring an 
employer or any other person to ﬁcease doing business with 
any other personﬂ (a ﬁcease doing businessﬂ boycott); and 
(2) forcing or requiring any other employer ﬁto recognize or 
bargain with a labor organization as the representative of his 
employeesﬂ (a ﬁrecognitionﬂ boycott). With respect to rec-
ognition boycotts, Section 8(b)(4)(B) contains an exemption 
privileging such boycotts by a ﬁlabor organization [which] 
has been certified as the representative of such employees 
under the provisions of section 9 [of the Act].ﬂ Accordingly, 
we find that the plain meaning of the text of Section 
8(b)(4)(B) is that it was not intended to condemn secondary 
activity, by a certified union, for the purpose of inducing the 
primary employer to recognize or bargain with that union.   
The General Counsel contends that the statutory lan-
guage authorizing secondary recognitional boycotts by 

certified unions acts as an exemption only to the prohibi-
tion, in the second clause of
 Section 8(b)(4
)(B), against 
recognition boycotts by uncertified unions. According to 

the General Counsel, the first clause of Section 
8(b)(4)(B), which governs ﬁcease doing businessﬂ boy-
cotts, applies regardless of whether a union is certified, 
and regardless of whether an object of its secondary ac-

tivity is recognitional in nature. We reject this conten-
tion. 
The construction of Section 8(b)(4)(B) advanced by 
the General Counsel would render the second clause of 
Section 8(b)(4)(B) entirely superfluous, as well as mak-
ing the exemption from the seco
nd clause meaningless. It 
is difficult to conceive of a recognitional boycott that 
would not also have, as one of its objectives, forcing the 
secondary employer to ﬁcease doing businessﬂ with the 
primary employer. Indeed, th
at is the basic means by 
which secondary boycotts exert pressure on the primary 
employer.
26 It is a fundamental canon of statutory con-
struction that ﬁ™a legislature is presumed to have used no 
                                                          
                                                           
26 See, e.g., Denver Building Trades Council v. NLRB,
 supra, 341 
U.S. at 687 (Sec. 8(b)(4)™s prohibition against cease doing business 
boycotts ﬁrestricts a labor organiza
tion and its agents in the use of 
economic pressure where an object of it 
is to force an employer or other 
person to boycott someone elseﬂ); 
Electrical Workers v. NLRB,
 supra, 
181 F.2d at 37 (the essence of a 
prohibited cease doing business boy-
cott ﬁis that its sanctions bear, not upon the employer who alone is a 
party to the dispute, but upon some third party who has no concern in it. 
Its aim is to compel him to stop busi
ness with the employer in the hope 
that this will induce the employer 
to give in to his employees™ de-
mandsﬂ).  
superfluous words.™ﬂ
27 As the trial examiners™ opinions 
in 
DiGiorgio
 and its progeny
 recognize, we can give 
meaning to every word in Section 8(b)(4)(B) only if the 
specific prohibition against recognition boycotts, with its 
exception for certified unions, is construed to control in 
cases where a recognitional ob
jective is established, 
rather than the broader, general prohibition against  
ﬁcease doing businessﬂ boycotts.
28 Our holding today is 
entirely consistent with the analysis of Section 8(b)(4) in 

these prior decisions. 
In light of the clear statutory language, our colleague 
appears to concede that, unde
r Section 8(b)(4), a certified union may lawfully engage in at least some forms of sec-
ondary activity for the purpos
e of certification enforce-
ment. However, our colleague would limit the scope of 
such activities to those that cannot be found to have a 
cease doing business objective. He
 posits a hypothetical 
situation in which a union™s picketing of a neutral em-
ployer could be found to have recognitional, but not 
cease doing business, objectiv
es because the union would 
seek only to force the neutral to persuade the primary 
employer to honor the certifi
cation, but not to cease do-
ing business with it. The dissent asserts that this interpre-

tation of Section 8(b)(4)(B) gives effect to the evident 
Congressional intent to allow secondary recognitional 
picketing by certified unions. Our colleague thus takes 
issue with our conclusion that the General Counsel™s 
position would render superfluous that portion of Section 
8(b)(4)(B).  
We respectfully disagree with our colleague™s position. 
It is by no means clear that 
the Board would find that the 
picketing described by our co
lleague was devoid of cease 
doing business objectivesŠan issue which we need not 
reach in deciding this case. In 
any event, there is no indi-
cation, either in the text of 
Section 8(b)(4)(B) or, as dis-
cussed below, in its legislative history, that Congress 
intended to allow secondary recognitional picketing only 
in the narrow circumstances identified by our colleague. 
We also reject our colleague
™s assertion that the Su-
preme Court™s decision in 
Burns & Roe
29 precludes a 
finding that the Respondent™s picketing was lawful. In 
Burns & Roe,
 the Supreme Court held, among other 
things, that a union™s picketing, which violated Section 
8(b)(4)(B), because it had secondary objectives, 
and,
 potentially, Section 8(b)(4)(D),
 because it so
ught to force 
the reassignment of work, could be found to be a viola-
 27 Bailey v. U. S.,
 516 U.S. 137, 145 (1995) (quoting 
Platt v. Union Pacific Railway Co.,
 99 U.S. 48, 58 (1978)). 
28 See also Morales v. Trans World Airlines,
 504 U.S. 374, 384
Œ385 
(1992) (ﬁit is a commonplace of statut
ory construction that the specific 
governs the general.ﬂ). 
29 Supra. 
 FOOD & COMMERCIAL WORKERS LOCAL 1996 427tion of both, or either, section of the Act. Accordingly, 
the Board was not required to litigate the case only under 
Section 8(b)(4)(D). Here, we 
deal with the analytically distinct question of whether picketing and leafleting that 
are lawful
 under one part of Section 8(b)(4)(B) (dealing 
with recognitional boycotts) may nevertheless be found 

unlawful
 under another part of Section 8(b)(4)(B) (deal-
ing with cease doing business boycotts). 
Burns & Roe
 does not address this issue. 
We recognize that the Board and the courts have con-
sistently held that a violation of Section 8(b)(4) is made 
out whenever 
an object of a union™s picketing activity is 
among those proscribed by Section 8(b)(4).
30 The Gen-
eral Counsel contends that, because one of the Respon-
dent™s objectives was to force the United Way to cease 
doing business with VNHS, and to force United Way 
contributors to cease doi
ng business with the United 
Way, a violation is made out 
even if the picketing also 
had an (otherwise lawful) recognitional objective. We 
disagree.  The recognitional ob
jective present in this case is, in the case of certified unions, specifically authorized 
by the Act. Accordingly, cases which hold that the exis-
tence of additional lawful objectsŠobjects not specifi-
cally permitted by Section 8(b)(4)(B) itselfŠdo not 
shield otherwise unlawful picketing from the reach of 
Section 8(b)(4), are distinguishable.  They do not pre-
clude our finding that the Respondent™s picketing and 
leafleting in this case were lawful. Moreover, as noted 
above, a contrary conclusion would render meaningless 
the exemption for recognition boycotts by certified un-
ions. 
We similarly reject the General Counsel™s contention 
that the Respondent™s picketing had ﬁtertiaryﬂ objectives 
that cannot be viewed as pr
otected under any reading of 
Section 8(b)(4)(B). It is cl
earŠindeed it is undisputedŠ
that the Respondent sought to induce neutral contributors 
to the United Way to stop contributing to the United 
Way. However, this objective was integral to the Re-

spondent™s overall objective of inducing the United Way 
to stop its financial support of VNHS. The Respondent™s 
picketing and leafleting was confined to the premises of 
the United Way, and there is
 no evidence or contention 
that, apart from those activities, the Respondent took any 

action directed at any United Way contributor.
31 In short, 
as the Supreme Court has observed in a similar context: 
                                                          
                                                           
30 See, e.g., Denver Building Trades Council v. NLRB, 
supra, 341 
U.S. at 952.  
31 Cf. NLRB v. International Rice Milling,
 341 U.S. 665, 671 (1951) 
(picketing lawful where ﬁthere was no attempt by the union to induce 
any action by the employees of the neutral customer [beyond appealing 
to them to refrain from crossing a 
primary picket line to pick up an 
order]. There were no inducements 
or encouragements applied else-
where than on the picket lineﬂ 
at the primary situs).   
 The objectives of any picketing include a desire to in-
fluence others from withholding from the employer 
their services or trade.  ﬁIt is clear that, when a union 
pickets an employer with whom it has a dispute, it 
hopes, even if it does not intend, that all persons will 
honor the picket line, and that hope encompasses the 
employees of neutral employers who may in the course 
of their employment (deliverymen and the like) have to 
enter the premises.ﬂ
32  Insofar as the Respondent™s picketing in this case consti-

tuted an appeal to other neutral entities, including any con-
tributors to the United Way, it did not exceed these bounds. 
Finally, our reading of the Act has the virtue of avert-
ing the need to decide the Fi
rst Amendment issues raised 
by the Respondent.  See 
Soft Drink Workers Local 812 v. 
NLRB, 657 F.2d 1252, 1269 (D.C. Cir. 1980) (ﬁ[A] nar-
row construction of the statutory ban on secondary boy-

cotts, relying only on the very clearest manifestations of 
congressional intent to ban a particular type of boycott, 

avoids collision with the Constitutionﬂ), citing 
NLRB v. Fruit & Vegetable Packers & Warehousemen Local 760
, 377 U.S. 58 (1964). 
4. The Legislative History of Section 8(b)(4)(B) 
Our interpretation of the plain language of Section 
8(b)(4)(B), as providing an exemption for recognition 

boycotts by certified unions, 
is confirmed by the legisla-
tive history of the Act, which the General Counsel does 

not address. As noted above, the Conference Committee 

report for the Taft-Hartley am
endments states that they 
were  intended to reach strikes and boycotts conducted 

with a purpose of forcing another employer to rec-
ognize or bargain with a labor organization that has 
not been certified as the ex
clusive representative. It 
is to be observed that the primary strike for recogni-
tion (without a Board certification) is not proscribed. 
Moreover, strikes and boycotts for recognition are 
not made illegal if the union 
has been certified as the 
exclusive representative.
33  Congress thus clearly understood that Section 8(b)(4) only 

bans recognition boycotts by ﬁa labor organization that has 
not been certified as the exclusive representative.ﬂ Congress 
did not proscribe either primary strikes for recognition 
 32 Electrical Workers Local 761 v. NLRB,
 supra, 366 U.S. at 673 (ci-
tations and internal quotations omitted). 
33 S. Rept. No. 105 on S. 1126 at 22, I Leg. History of the LMRA 
428 (1948).  As discussed above, the 
statements of Senator Taft, the 
chief Senate sponsor of this legislation, are consistent with the state-ments in the cited reports. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 428or, in the case of certified unions,
 secondary strikes and 
boycotts for recognition. Rather, as the passage quoted 
above makes clear, Congress u
nderstood that secondary 
recognitional activities, by a certified union, ﬁare not 
made illegal.ﬂ 
This distinction between certified and uncertified un-
ions was deliberate. As a general matter, Congress 
viewed secondary boycotts for recognition as unjustified 
because the Act provides unions
 with peaceful means to 
compel an employer to reco
gnize and bargain with them 
Ša Board-conducted election.
34 When, however, an em-
ployer refuses to abide by the results of an election, Con-
gress was of the view that s
econdary boycotts to compel 
recognition should not be made an unfair labor practice. 

Our decision today gives effect to the distinction that 
Congress intended to draw 
between certified and uncerti-
fied unions. 
Further, there is no evidence that Congress disap-
proved of this interpretation of Section 8(b)(4) when it 

enacted the Landrum-Griffin amendments. Congress was 
plainly aware of the Board™s 
DiGiorgio
 decision at the 
time; the Landrum-Griffin Act overturned the holding in 
DiGiorgio
 that Section 8(b)(4) did not apply to agricul-
tural laborers, together with the holdings in other cases 
with which Congress did not agree.
35 The DiGiorgio 
case also included the analysis of
 Section 8(b)(4)(B) quoted 
above, finding that
 secondary recognitional activity by a 
certified union is not un
lawful. Although Congress 
amended Section 8(b)(4) in several significant respects, it 

chose not ﬁto alter the provis
ions at issueﬂ in this case.
36 This Congressional inaction further supports our decision 
to adhere to the construction of Section 8(b)(4) set forth 
in 
DiGiorgio
 and its progeny.
37 Our dissenting colleague takes issue with the fairness of 
our decision. He asserts that employers who seek judicial 
review of a certification will be subject to the economic 
harm that may be inflicted by a secondary boycott and will 
have no recourse for redress even if the certification of 
                                                          
                                                           
34 In commenting on the justifica
tion for legislation addressing sec-
ondary boycotts, Senator Morse observed as follows: 
Another objective which it seems to me is not defensible is that in-
volved in a secondary boycott designed to force an employer to rec-
ognize a union. By this device, labor unions attempt to organize em-
ployer A by bringing economic pressure to bear upon employer B. It 
seems to me that with the democr
atic election machinery of the Wag-
ner Act available, and with the provisions according Federal protec-
tion to employees in their efforts to organize, it is no longer legitimate 

for labor to engage in this type of conduct. 
93 Cong. Rec. 1910 (1947), II Leg. History of the LMRA 982 
(1948).  
35 NLRB v. Servette,
 supra, 377 U.S. at 51 fn. 6. 
36 NLRB v. Longshoremen,
 473 U.S. 61, 84 (1985). 
37 Id. 
representative is ultimately found to be defective by a re-
viewing court. We disagree. 
The question of what effect, if any, a court decision re-
fusing to enforce a Board order requiring an employer to 
bargain pursuant to a certification of representative would 
have on the legality of secondary recognitional picketing is 
not before us and we express no opinion on that issue. 

However, we reject our colleague™s contention that we 
have upset a balance struck by Congress. As our colleague 
notes, an employer who wishes to obtain judicial review of 
a Board certification of repres
entative must refuse to rec-
ognize the union and then litigate the representation issues 

in the context of an 8(a)(5) 
proceeding. We agree that an 
employer has a right to obtain judicial review in this man-
ner. However, employees also have rights: most impor-

tantly, the right to bargain collectively through representa-
tives of their own choosing. In cases where the certifica-
tion of representative is proper, an employer™s refusal to 
bargain, even when its purpose is to obtain judicial review, 
denies employees the opportunity to exercise this right. In 
recognition of this fundamental principle, the Board has 

long held that an employer™s obligation to bargain attaches 
at the time the union wins the 
election, and that the em-
ployer acts at its peril when it makes unilateral changes 
while postelection proceedings are pending.
38 Just as an 
employer may seek judicial review of its duty to bargain, 

employees also may lawfully take steps to enforce their 
right to bargain. They may strike in support of the certifi-
cation of representative, and, independently of our deci-
sion today, they may picket the primary employer for cer-
tification enforcement purposes.
39 To the extent that sec-
ondary recognitional picketing afford unions an additional 
means of applying pressure, that is a weapon Congress has 
deliberately elected to allow unions to use.   
5. Application to facts of this case 
Applying these principles here, we find that the Re-
spondent™s picketing and leafleting at the premises of the 
United Way did not violate Section 8(b)(4)(ii)(B).  To 
make out a violation of Section 8(b)(4)(ii)(B), the Gen-
eral Counsel had to establish that: (1) the Respondent 
threatened, coerced, or restrained any person engaged in 
commerce or in an industry affecting commerce; (2) an 
object of the threats, coercion
 or restraint was to force or 
require any other employer to recognize or bargain with a 
labor organization as the repr
esentative of his employees; 
and (3) the Respondent was not certified as the Section 9 
representative of the ﬁoth
er employer™sﬂ employees. 
 38 See, e.g., 
Hankins Lumber Co.,
 316 NLRB 837, 861 (1995). 
39 Sec. 8(b)(7), which treats recognitional picketing, specifically au-
thorizes such picketing by a labor 
organization, which is ﬁcurrently 
certified as the representative of such employees.ﬂ  
 FOOD & COMMERCIAL WORKERS LOCAL 1996 429By threatening to engage in picketing at the premises 
of the United Way, and by picketing at those premises 
from March 4 to 11, the Re
spondent threatened, coerced 
or restrained the United Way. 
The stipulated facts clearly 
establish, and we find, that an object of the Respondent™s 
picketing and leafleting was to force or require ﬁany 
other employer,ﬂ i.e., VNHS, to recognize and bargain 

with the Respondent as the 
representative of its staff 
nurses.
40  But at the time of the picketing and leafleting 
alleged to have violated Section 8(b)(4)(ii)(B), the Re-
spondent had been certified by 
the Board as the exclusive 
collective-bargaining represen
tative of the Respondent™s 
staff nurses. Accordingly, 
the Respondent™s picketing 
and leafleting of the United Way, for the objective de-
scribed above, did not violate Section 8(b)(4)(ii)(B).  

That one of the Respondent™s 
objectives was to force the 
United Way to cease doing business with VNHS and to 
force United Way contributors to cease doing business 
with the United Way is immaterial, for the reasons we 
have explained.  We therefore find it unnecessary to pass 
on the Respondent™s contention that a finding that its 

picketing and leafleting were unlawful would abridge its 
First Amendment rights.  
D. Conclusion 
It is our obligation, as th
e agency charged with en-
forcement of the National Labor Relations Act, to give 
meaning and effect to all of its provisions. In holding 
today that unions may lawfully engage in secondary ac-
tivity where an object of that activity is to induce the 
                                                          
 40 The Respondent™s February 12 letter to the United Way set forth 
the pertinent facts concerning its certif
ication by the Board as the repre-
sentative of VNHS™s staff nurses. That
 letter also stated that the Re-spondent intended to picket the Un
ited Way because it provided finan-
cial support to VNHS, and that the picketing would cease when the 
United Way provided assurances 
that it would stop supporting VNHS 
until VNHS ﬁcomplies with its obligations to recognize and bargain 
withﬂ the Respondent, or when VNHS ﬁcomplies with its obligations 
underﬂ the Act, whichever occurred sooner. Consistent with the Re-
spondent™s letter, its picket signs and leaflets indicated that the United 
Way was ﬁunfairﬂ because it suppor
ted a ﬁconvicted labor law viola-
tor,ﬂ VNHS. It is evident from these 
facts that an object of the Respon-
dent™s picketing and leafleting was to
 force or require VNHS to bargain 
with it. The General Counsel asserts that the Respondent™s picket signs were 
defective because they did not sp
ecifically mention VNHS and might 
therefore have misled the public into believing that the United Way had 
been unfair in its dealings with the Respondent. We do not agree with 

this contention. Fairly read, the Respondent™s picket signs indicate that 
the Respondent™s dispute with the United Way relates to its monetary 
contributions to a ﬁlabor law viol
ator,ﬂ and do not suggest that the 
United Way was in some way ﬁunfairﬂ with respect to its own employ-
ees. Moreover, at all times when picketing took place the Respondent 
distributed leaflets that spelled out 
in greater detail the nature of the 
Respondent™s dispute and specifically identified VNHS
. The leaflets 
further urged the public to stop co
ntributing to the United Way until the 
United Way stopped supporting VNHS. 
primary employer to recogn
ize and bargain with that union as the certified exclusive collective-bargaining 
representative of its employees, we have done no more 
than carry out this obligation. We reject any contention 
that our holding will ﬁopen the floodgatesﬂ to widespread 
use of secondary pressures by unions. Our holding is 
limited in several significant respects. First, the exemp-

tion from Section 8(b)(4)(B)™s general prohibition 
against cease doing business and recognition boycotts is 
available only to unions that have been certified by the 
Board under Section 9 of the Act as the representative of 
the primary employer™s employees. The exemption is not 
available to any labor organization that does not meet 
this threshold requirement. Second, this exemption only 
applies in cases where an object of the secondary activity 
is to force or require the primary employer to recognize 
or bargain with its employees™ certified collective-
bargaining representative. In cases where certification 
enforcement is not an object of a respondent union™s sec-
ondary activity, the exemption is, by its terms, not appli-
cable. It is evident that, in cases where the exemption 
does apply, neutral employers may be subject to secon-
dary boycott pressures. However, Congress has chosen 
not to protect neutral employers from secondary activity 
in these circumstances. In ou
r decision today, we have 
given effect to the choice the Congress has made. 
CONCLUSIONS OF LAW 
1. The Respondent is a labor organization within the 
meaning of Section 2(5) of the Act. 
2. The Charging Party, VNHS, is a person and an em-
ployer engaged in commerce and in an industry affecting 
commerce within the 
meaning of Section 2(1), (2), (6), 
and (7) and Section 8(b)(4) of the Act, and a health care 
institution within the meaning of Section 2(14) of the 
Act. 3. United Way, the Coca-Co
la Company, Inc. and 
BellSouth Telecommunications, Inc., are persons and 
employers engaged in commer
ce and in an industry af-fecting commerce within the 
meaning of Section 2(1), 
(2), (6), and (7) and Section 8(b)(4) of the Act. 
4. The Respondent has not violated Section 
8(b)(4)(ii)(B) of the Act. 
ORDER The complaint is dismissed.  
 CHAIRMAN HURTGEN, dissenting. 
The issue in this case is whether a neutral employer 
can be subjected to a union™s picketing simply because 
that neutral does business with an employer who has 
exercised its right to seek j
udicial review of a Board de-
cision in a representation case.
  My colleagues answer in 
the affirmative.  I disagree. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 430I would find that the Resp
ondent Union violated Sec-
tion 8(b)(4)(ii)(B) of the Act by threatening to picket and 
picketing, the United Way of Metropolitan Atlanta, a 
neutral, because 
an object of those actions was to force 
or require the United Way to cease doing business with 
the Employer, Visiting Nurses Health System (VNHS).  
There is no warrant in the text of Section 8(b)(4), its leg-

islative history, or the basic policies of the Act for the 
contrary result that the majority reaches today. 
Facts On July 18, 1994, the Respondent Union was certified 
by the Board as the exclusiv
e collective-bargaining rep-
resentative of the VNHS staff nurses.
1  Thereafter, 
VNHS exercised its right to obtain judicial review of the 
Board™s certification by refu
sing to recognize the Re-
spondent.  On December 8, 
1995, the Board issued a 
Decision and Order finding th
at VNHS™s refusal to rec-
ognize and bargain with the 
Respondent violated Section 
8(a)(5) and (1).
2  Unwilling to await the conclusion of the legal process, 
however, Respondent took matters into its own hands.  
On February 12, 1997,
3 the Respondent wr
ote to one of VNHS™s sources of funding, the United Way, and threat-

ened to picket the United Way unless it provided assur-
ances that it would stop funding VNHS until such time as 
VNHS recognized and bargained with the Respondent.  
The United Way did not provide the Respondent with the 
assurances it had demanded. Consistent with its threats, 
from March 4 to 11, the Respondent engaged in picket-
ing on the public sidewalk at the public entrance to the 
United Way™s Atlanta, Georgia offices. The picket signs 
stated:  TO THE PUBLIC. 
UNITED WAY IS 
 UNFAIR 
MONEY SUPPORTS 
 A CONVICTED 
 LABOR LAW 
 VIOLATOR 
The handbills distributed by the Respondent™s agents 
read as follows: 
To the Public: 
United Way is Unfair.
                                                           
                                                           
1 Visiting Nurses Assn. of Metropolitan Atlanta, 
314 NLRB 404 
(1994). On May 10, 1995, the Board issued an unpublished Decision in 
Case 10ŒACŒ49 amending Local 1063™s certification to reflect the 
name of its successor organization, the Respondent. 
2 Visiting Nurses Assn. of Metropolitan Atlanta,
 319 NLRB 899 
(1995), enfd.
 sub nom. 
Visiting Nurse Health System v. NLRB, 108 F.3d 
1358 (11th Cir. 1997), rehearing and suggestion for rehearing en banc 
denied 118 F.3d 1581 (11th Cir. 1997). 
3 Unless otherwise noted, all dates are in 1997. 
It™s [sic] money supports Visiting Nurses 
Health System (A Convicted Labor Law Violator) 
Please Stop Your Contributions 
until United Way discontinues it™s [sic] 
support of VNHC. 
[Emphasis in original.]  
The Respondent admits that it did not have a labor dis-
pute with the United Way at any time material to this 
case.  On March 31, barely a month after the Respon-
dent™s picketing, the United 
States Court of Appeals for 
the Eleventh Circuit enforced
 the Board™s Decision and 

Order finding that VNHS had violated Section 8(a)(5) 
and (1) by refusing to bargain with the Respondent.
4 Analysis  
In 1947, the National Labor Relations Act was 
amended by the Taft-Hartley Act.
5  The Taft-Hartley 
amendments were primarily aimed at curbing certain 
union abuses. Chief among those abuses was the secon-
dary boycott, ﬁwhich was conceived of as pressure 
brought to bear, not ‚upon the employer who alone is a 

party (to a dispute), but upon some third party who has 
no concern in it,™ with the objective of forcing the third 
party to bring pressure on the employer to agree to the 
union™s demands.ﬂ
6  Accordingly, the Taft-Hartley 
amendments added to the Act a new Section 8(b)(4) 
which, in pertinent part, stated that it was an unfair labor 
practice for a labor organization to:  
engage in, or to induce or encourage the employees 
of any employer to engage in, a strike or a concerted 
refusal in the course of their employment to use, 
manufacture, process, transport, or otherwise handle 
or work on any goods, articles, materials, or com-
modities or to perform any services, where an object 
thereof isŠ 
(A) forcing or requiring any employer or self-
employed person to join any labor or employer or-

ganization or any employer or other person to cease 
using, selling, handling, transporting, or otherwise 
dealing in the products of any other producer, proc-
essor, or manufacturer, or to cease doing business 
with any other person; [or] 
(B) forcing or requiring any other employer to 
recognize or bargain with a labor organization as the 
representative of his employees unless such labor 
organization has been certified as the representative 
 4 Visiting Nurse Health System  v. NLRB,
 supra. 
5 P.L. 80
Œ101, 61 Stat. 136 (1947). 
6 NLRB v. Burns & Roe, Inc.,
 400 U.S. 297, 302
Œ303 (1971) (quot-
ing Electrical Workers v. NLRB,
 181 F.2d 34, 37 (2d. Cir. 1950), affd. 
341 U.S. 694 (1951)). 
 FOOD & COMMERCIAL WORKERS LOCAL 1996 431of such employees under the provisions of section 9 
[of the Act].
7  In 1959, the Landrum-Griffin Act,
8 among other 
things, amended Section 8(b)(4) to its current form 
which, in pertinent part, makes it an unfair labor practice 
for a labor organization: 
(ii) to threaten, coerce, or restrain any person en-
gaged in commerce or in an industry affecting com-
merce, where . . . an object thereof isŠ 
. . . . 
(B) forcing or requiring any person to cease us-
ing, selling, handling, transporting, or otherwise 
dealing in the products of any other producer, proc-
essor or manufacturer, or to cease doing business 
with any other person, or forcing or requiring any 
other employer to recognize or bargain with a labor 
organization as the representative of his employees 

unless such labor organization has been certified as 
the representative of such employees under the pro-
visions of section 9 [of the Act]: 
Provided, that noth-
ing contained in this clause (B) shall be construed to 
make unlawful, where not otherwise unlawful, any 
primary strike or primary picketing. . . . 
 The Landrum-Griffin amendments were designed to 

close certain loopholes in the application of Taft-Hartley 
Section 8(b)(4)(A) which had been exposed in Board and 
court decisions.9  Although, Section 8(b)(4)(A) and (B) 
of the Taft-Hartley Act were combined into a single pro-
vision, i.e., present-day Section 8(b)(4)(B), there is no 
indication that Congress intended to narrow the scope of 
the restrictions on secondary boycotts. 
Under Section 8(b)(4)(B), ﬁ[a] union is permitted to 
picket a primary employer with whom it has a labor dis-
pute, but it runs afoul of Section 8(b)(4) if it pickets a 
neutral employer with the proscribed object of enmesh-
ing the neutral employer in a controversy not its own.ﬂ
10  Thus, Section 8(b)(4)(B) ﬁrestricts a labor organization 
and its agents in the use of economic pressure where an 
object of it is to force an employer or other person to 
boycott someone else.ﬂ
11  The essence of a prohibited 
secondary boycott ﬁis that its sanctions bear, not upon the 

employer who alone is a party to the dispute, but upon 
some third party who has no concern in it.  Its aim is to 
compel him to stop business with the employer in the 
                                                          
                                                           
7 P.L. 80
Œ101, 61 Stat. 136 (1947), Sec. 101. 
8 P.L. 86
Œ257, 73 Stat. 542
Œ543 (1959).  
9 NLRB v. Servette,
 377 U.S. 46, 51 (1964). 
10 Oil Workers Local I-591 (Burlington Northern Railroad),
 325 
NLRB 324, 326 (1998). 
11 Denver Building Trades Council v. NLRB,
 341 U.S. 675, 687 
(1951). 
hope that this will induce the employer to give in to his 
employees™ demands.ﬂ
12 Section 8(b)(4)(B) additionally proscribes picketing of 
a neutral employer where an ob
ject of the picketing is to force the primary employer to
 recognize the union.  By 
its terms, Section 8(b)(4)(B) contains a proviso authoriz-

ing secondary picketing for 
this object
 in cases where the 
union ﬁhas been certified as the representative of such 
employees under the provisions of section 9ﬂ of the Act.  
Accordingly, if an employer 
is refusing to honor a Board 
certification of representativ
e, the union may picket a 
neutral employer for the sole purpose of forcing the pri-

mary to recognize or bargain with it. 
However, this proviso only limits the application of the 
statutory prohibition against picketing of a neutral to 
obtain recognition as the certifi
ed representative.  Under 
the plain language of Section 8(b)(4)(B), it does not qual-
ify the prohibition against picketing of a neutral to force 

the neutral to cease doing bu
siness with the primary.
13  And, under Section 8(b)(4)(B), if 
an object of the picket-
ing is proscribed, the picketing is unlawful even if the 
picketing has other, lawful objectives.
14 In the instant 
case, the Respondent had two objectives: (1) to force the 
United Way to cease doing business with VNHS; and (2) 
to force VNHS to r
ecognize the Respondent.  The second 
object was saved by the proviso; the first object was not 

saved, for there is no proviso with respect to it.  
The majority argues that as 
long as an object of a un-
ion™s secondary activities is recognitional, and the union 
is certified, there is no viol
ation even if the union also 
has a cease doing business objective.  There is no merit 
to this contention.  As noted above, it is clear from the 
text and legislative history of the Act that Section 8(b)(4) 
applies as long as 
an objective of the 
union™s actions is 
proscribed.  The Supreme Court has never recognized an 
exception to this established principle.  Until today, the 
Board has not recognized such
 an exception either.  
Moreover, Section 8(b)(4)(B), as set forth above, is de-
rived from Taft-Hartley Section 8(b)(4)(A) and (B).  
Thus, as originally enacted 
by Congress, these provisions 
were distinct subsections of Section 8(b)(4). In 1959, 
Congress combined the two. The proviso remained as it 
was, i.e., attached only to the recognitional objective.  
There is thus no basis for finding that the proviso to for-
mer subsection (B) has any effect on the scope of former 
 12 Electrical Workers v. NLRB,
 supra. 
13 Contrary to my colleagues, the ﬁcease doing businessﬂ objective is 
specifically forbidden under Sec. 8(b)(4)(B). 
14 See, e.g., Denver Building Trades Council v. NLRB, 
supra, 341 
U.S. at 952. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 432subsection (A).
15  The Conference Committee Report for 
the Taft-Hartley Act does not support the position of my 
colleagues. The report says that
 ﬁstrikes and picketing for 
recognition are not made illega
l.ﬂ However, as discussed 
above, strikes and picketing for a ﬁcease doing businessﬂ 

objective are illegal.  
My colleagues argue that 
legality under a portion of 
Section 8(b)(4) means lega
lity under another portion. 
However, the Supreme Court has held that each portion 
of Section 8(b)(4) is to be treated on its own bottom.  In 
Burns & Roe,
16 the Supreme Court 
summarily rejected the respondent union™s contention that, because its sec-

ondary activity had an objective of changing the assign-
ment of disputed work, Section 8(b)(4)(D) provided the 
exclusive remedy, and its actions therefore could not be 
addressed under Section 8(b)(4)(B).  The Court stated 
that, ﬁ[a]lthough § 8(b)(4)(D) also applies to neutrals, the 
basic purpose is different from that of § 8(b)(4)(B).  The 
practices here were unfair under both sections and there 
is no indication that Congress intended either section to 
have exclusive application.ﬂ
17  These same considera-
tions preclude the interpretation of Section 8(b)(4)(B) 
adopted by the majority today.
18 The majority™s position is also inconsistent with the 
procedure established by Sections 9 and 10 of the Act for 
review of Board decisions in representation cases.  Sec-
tion 9 provides that, whenever the Board determines that 
a question concerning represen
tation exists, ﬁit shall di-
rect an election by secret ballot and shall certify the re-
sults thereof.ﬂ  There is no provision in the Act for direct 

judicial review of Board certifications in representation 
cases.19  Rather, except in extraordinary circumstances,
20 representation proceedings may be reviewed by the 

courts only after the Board has based an order in an un-
fair labor practice proceeding on facts found in the repre-
sentation proceeding. Congress chose to exclude repre-
sentation proceedings from direct judicial review in order 
                                                          
                                                           
15 As noted above, there is no indication that the Landrum-Griffin 
Act narrowed the reach of Taft-Hartley Sec. 8(b)(4)(A) by combining it 
with Taft-Hartley Sec. 8(b)(4)(B).  
16 Supra, 400 U.S. 297.  
17 Id. at 305
Œ306. 
18 Contrary to the majority, 
Burns & Roe
 is not distinguishable on 
the grounds that the union conduct there violated both Secs. 8(b)(4)(B) 

and 8(b)(4)(D), while the picketing here has an object (cease doing 
business) that is proscribed and an object (recognition) that is not pro-
scribed, under the second part of S
ec. 8(b)(4)(B), because the Respon-
dent was certified. 
Burns & Roe
 stands for the proposition that the 
different parts of Sec. 8(b)(4) do not
 have ﬁexclusive application.ﬂ The 
majority™s decision plainly contravenes that principle. 
19 AFL v. NLRB,
 308 U.S. 401, 409 (1940). 
20 See Leedom v. Kynes,
 358 U.S. 184 (1958). 
to ﬁprevent dilatory tactics and delay in certification.ﬂ
21  Due process concerns are satis
fied by the provisions in 
the Act for judicial review of the unfair labor practice 
order. 
By authorizing unions to engage in secondary boycotts 
and picketing, solely on the basis of a certification of 
representative, the majority has upset the ﬁdeliberate 
choice of conflicting policiesﬂ made by Congress when it 
excluded representation proceed
ings from direct judicial 
review.
22  The Act clearly affords any aggrieved party 
the right, through a ﬁtest-of
 certificationﬂ or ﬁtechnicalﬂ 
8(a)(5) proceeding, to obtain 
judicial review of a certifi-cation of representative issued by the Board.
23  Yet even 
while those proceedings are pending, as was the case 
here, the majority finds that the employer may be law-
fully subjected to secondary boycotts.  The unfairness of 
the majority™s position is patently obvious.  Employers 
will be pressured into foregoing their right to judicial 
review of a certification of
 representative.  Employers 
who persist in seeking judicial review will be subject to 

the economic harm inflicted by a secondary boycott and 
will, so far as the majority is concerned, have no recourse 
for redress even if the certi
fication of representative is 
ultimately found to be defec
tive by a reviewing court.  I 
cannot agree that Congress inte
nded so perverse a result 
when it enacted Section 8(b)(4).  Surely, an employerŠ

and neutrals with whom the employer does businessŠ
ought not be penalized simply because the employer is 
seeking judicial review. 
The majority says that an em
ployer™s refusal to bargain 
and a union™s resort to seco
ndary picketing are analogous 
and that there is nothing unfair about allowing the latter 
when the employer engages in the former. I do not agree 
with this comparison. A refusal to bargain is the only 
means by which an employer may vindicate its right to 
judicial review. Unions, by contrast, have other means by 
which to protest a refusal to bargain. As the majority 
notes, these include striking or engaging in primary pick-
 21 Lawrence Typographical Union v. McCulloch,
 349 F.2d 704, 707 
(D.C. Cir. 1965). 
22 AFL v. NLRB,
 308 U.S. 401, 411 (1940). 
23 The procedure is as follows:  
to obtain judicial review of a § 9 ﬁrepresentationﬂ decision, an object-
ing firm, or a ﬁlosingﬂ union, must take a roundabout, ﬁback doorﬂ 
route. It must transform the ﬁrepre
sentation proceeding into an ﬁunfair 
labor practiceﬂ determination. It can do so by 1) engaging in an activ-
ity (typically, refusing to bargain or picketing) that amounts to an un-
fair labor practice if, but only if, the Board™s § 9 decision is proper; 2) 
making certain that the Board then finds that it has engaged in an un-
fair labor practice; and, then, 3) petitioning a court to set aside the ﬁun-
fair labor practiceﬂ determination on the ground that the underlying 
ﬁrepresentationﬂ determination is improper. 
Union de la Construccion de Concreto y Equipo Pesado v. NLRB, 
10 F.3d 14, 16 (1st Cir. 1993).    
 FOOD & COMMERCIAL WORKERS LOCAL 1996 433eting. Unlike the secondary pi
cketing that my colleagues 
have found lawful in this case, these means do not ex-
pand the dispute to include innocent neutrals. 
While employees necessarily may be temporarily de-
nied the fruits of a certifica
tion of representative by an 
employer™s refusal to bargai
n, in cases where a certifica-
tion is ultimately found valid, that delay is a consequence 
of Congress™ choice not to make Board orders self-
enforcing. Any harm suffered by employees as a result of 
unilateral changes in terms and conditions of employ-

ment during this interim period may, of course, be reme-
died by a ﬁmake wholeﬂ order 
where appropriate. On the 
other hand, a reviewing court may determine that the 
certification is defective, and 
that the employer™s refusal 
to bargain was therefore lawful. The majority is unwill-
ing to say whether the victims of secondary picketing are 
entitled to any relief in these circumstances. In short, an 
employer™s ﬁcert-testingﬂ refusal to bargain is consistent 
with the statutory scheme Congress has established; the 
majority™s position is not.   
The majority asserts that the legislative history sup-
ports their view that seconda
ry picketing for certification 
enforcement is lawful even
 if it also has cease doing 
business objectives.  I do not agree.  As shown above, the 
legislative history indicates that Congress intended to 
broadly proscribe secondary activity by unions.  Section 
8(b)(4) thus embodies ﬁthe dual congressional objectives 

of preserving the right of labor organizations to bring 
pressure to bear on offending employers in primary labor 
disputes and of shielding unoffending employers and 
others from pressures in controversies not their own.ﬂ
24  Nor can it be said that the secondary boycott here is 
ﬁgoodﬂ (and therefore lawful) because it had, as an 
objective, the enfo
rcement of a Board certification.  
Senator Taft, who was the sponsor of the bill and was the 
Chairman of the Senate Committee on Labor and Public 
Welfare said, in discussing this section of the legislatio
n,  
                                                          
 under the provisions of the Norris-LaGuardia Act, it 

became impossible to stop 
a secondary boycott or 
any other kind of strike, no matter how unlawful it 
may have been at common law.  All this provision of 
the bill does is to reverse the effect of the law as to 
secondary boycotts. It has been set forth that there 
are good secondary boycotts and bad secondary 
boycotts.  Our committee h
eard evidence for weeks 
and never succeeded in having anyone tell us any 
difference between different kinds of secondary boy-
cotts. So we have so broadened the provision dealing 
                                                           
24 NLRB v. Denver Building Trades,
 supra, 341 U.S. at 692. 
dealing with secondary boycotts as to make them an 
unfair labor practice.ﬂ
25   It is plain that the Respondent, by its picketing at the 

premises of the United Way, sought to embroil the 
United Way, a neutral, in the Respondent™s dispute with 
VNHS.  There is no contention in this case that the Re-
spondent™s picketing was in any way primary in nature.  
The Respondent concedes that it was not.
26  The ambigu-
ous statements from the legislative history cited by my 
colleagues fail to show that Congress intended to author-
ize what the Act so clearly proscribes. 
Likewise, the cases cited by my colleagues fail to jus-
tify their position. Indeed, the majority concedes that this 
is a case of first impression.  In the Board decisions cited 
by the majority, administrative law judges (then called 
trial examiners) expressed the 
opinion that the proviso to 
Taft-Hartley Section 8(b)(4)(B)
 acted as a limitation on 
the reach of both that subsection and Section 8(b)(4)(A).  
See Teamsters Local 87 (DiGiorgio Wine Co
.);27 Sailors 
Union (Moore Dry Dock);
28 Teamsters Local 554 
(McAllister Transfer, Inc.).
29  However, these statements 
are dicta at best.
30  Moreover, in 
Teamsters Local 364 
 25 93 Cong. Rec. 4198. 
26 See R. Br. at 4 (ﬁ[t]he stipulated 
facts in this case establish that the 
Union has engaged in secondary
 recognitional picketingﬂ). 
In light of the undisputedly secondary nature of the Respondent™s 
picketing, the cases cited by the majority concerning the difficulty, in 
other contexts, of distinguishing pr
imary from secondary activity are 
beside the point.  See, e.g., 
Carpenters Local 1976 v. NLRB,
 357 U.S. 
93, 98Œ100 (1958); 
Railroad Trainmen v. Jacksonville Terminal Co.,
 394 U.S. 369, 387Œ388 (1969).  
27 87 NLRB 720, 722, 748Œ749 (1949), affd. other grounds 191 F.2d 
642 (D.C. Cir. 1951), cert. denied 342 U.S. 869 (1951). 
28 Supra. 
29 110 NLRB 1769, 1782Œ1805 (1954) (dicta). 
30 In 
DiGeorgio, the trial examiner™s views concerning the scope of 
the proviso were dicta, because he
 found that the unions in question 
were not entitled to the proviso™s prot
ections in any event because they 
were not certified and the Board adopted this separate holding. See 87 

NLRB 720, 722.  In 
Moore Dry Dock,
 the Board did not pass on the 
trial examiner™s discussion of certification enforcement boycotts in the 
absence of exceptions and in light of its holding, on other grounds, that 
the disputed picketing was lawful 
primary picketing. See 92 NLRB at 
552 fn. 17. Likewise, in 
McAllister Transfer, 
the Board did not pass on 
the trial examiner™s discussion of certification boycotts.  See 110 

NLRB at 1782. 
Congress may have been aware of 
DiGiorgio when it enacted the 
present Sec. 8(b)(4)(B) as part of the 1959 Landrum-Griffin amend-
ments. However, 
DiGiorgio did not rule on the issues before us. It is 
noteworthy that Congress did legislatively overrule cases in which 
secondary activity had actually been 
held lawful under the Taft-Hartley 
Act.  See fn. 34, infra.  My colleagues™ decision today is inconsistent 
with the direction of those congressional efforts to close off the ﬁloop-
holesﬂ allowing secondary activity to continue.  See generally 
NLRB v. Servette, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 434(Light Co.),31 the Board rejected as ﬁgratuitousﬂ the trial examiner™s statements to the effect that secondary boy-cotts for recognition by a certified union are lawful not-withstanding their cease doing business objective.  Ac-cordingly, neither the views expressed by the trial exam-iners in these decisions, nor the views of various com-mentators also cited by the majority, represent authorita-tive constructions of the Act.  In these circumstances, they are entitled to no controlling weight. My colleagues also quote extensively from Carpenters Local 1976 v. NLRB.32  The case offers them no support.  The Supreme Court held there that a neutral employer could voluntarily agree with a union to cease doing busi-ness with a primary employer. Such conduct was a sec-ondary boycott, but it was not proscribed by the Taft-Hartley Act.33  However, the instant case involves picket-ing of a neutral, conduct outlawed by Section 8(b)(4). My colleagues argue that my construction of Section 8(b)(4)(B) would render the proviso superfluous.  They argue that conduct aimed at a neutral to force the primary to honor a certification would necessarily be aimed at forcing a cessation of business between the neutral and the primary.  I disagree.  A union could picket a neutral to force the neutral to exercise whatever influence it could bring to bear, short of a cessation of business, to persuade the primary to honor a certification. For exam-ple, it would not be unusual for an official of a picketed neutral employer to strenuously urge an official of the primary to honor the certification, but not go so far as to threaten a cessation of business.34                                                                                                                                                        31 121 NLRB 221 fn. 1, 233Œ234 (1958), enfd. 274 F.2d 19 (7th Cir. 1960). 32 Supra. 33 In reaction to this case, Congress closed the ﬁloopholeﬂ by enact-ing Sec. 8(e) to proscribe such conduct. 34 My colleagues say that there is no indication that Congress in-tended to allow secondary recognitional picketing only in the circum-stances I have identified. I do not agree. As set forth above, there is every indication that Congress intended to outlaw all secondary picket-ing having a ﬁcease doing businessﬂ object, even if that is only one of the objects of the picketing. The majority does not dispute that my reading of Sec. 8(b)(4)(B) gives meaning to all of its provisions. Under these circumstances, there is no justification for the broader interpreta-tion my colleagues would place on the statutory language. Applying the foregoing principles to the facts of this case, it is clear that the Respondent™s picketing at the premises of the United Way violated Section 8(b)(4)(ii)(B).  The Respondent admits that it is engaged in a labor dispute with VNHS and that the United Way is a neutral with respect to that dispute.  The Respondent™s threats and picketing plainly constitute threats, coercion, or restraint of the United Way within the meaning of Section 8(b)(4)(ii).35  In addition, the Respondent con-cedes that an object of the picketing was to induce the United Way to cease contributing funds to VNHS.  It is evident from the foregoing that an object of the Respon-dent™s actions was to force or require the United Way to cease doing business with VNHS, within the meaning of Section 8(b)(4)(ii)(B).36  An 8(b)(4)(ii)(B) violation has therefore been made out.  35 See Electrical Workers Local 501 v. NLRB, 341 U.S. 694, 701Œ702 (1951) (peaceful picketing is encompassed by Sec. 8(b)(4) and is not protected by the First Amendment). 36 In its answer, the Respondent admits that an object of its picketing was to induce United Way to cease funding VNHS.  Consistent with the admissions in its answer, the Respondent does not dispute that the United Way is ﬁdoing businessﬂ with VNHS, within the meaning of Sec. 8(b)(4).   